DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 02/12/21, claims 1, 9, 11, and 20 have been amended, and claims 2, 7-8, 12, and 17-18 have been canceled. 

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 02/12/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.

Claim Objections
4.	Claims 3 and 13 are objected to because of the following informalities:  
Dependent claims 3 and 13 depend from currently canceled claims 2 and 12, respectively, but dependent claim(s) can’t depend from canceled claim(s).	Therefore, appropriate corrections are required.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 9-11, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Suzuki (2016/0366419 A1) in view of Applicant’s admitted Background Art and Su et al (2017/0295382 A1).
Regarding claim 1, Suzuki discloses a method for media decoding by a decoder, comprising:
decoding a first indication (decoder buffer size/occupancy state) of a coded video sequence (Input bitstream BS)(Figs. 4-7, 91; paras. [0101-0102], [0112]);
decoding a second indication (92, input bitrate R) of the coded video sequence (Figs. 4-7; paras. [0080-0081], [0101-0102], [0112]);
combining the first indication and the second indication, and identifying a combined conformance point (characteristic curve data) based on combining the first indication and the second indication (Fig. 4; para. [0112]);
comparing the combined conformance point and capability information (buffer failure) of the decoder/device, and determining whether the coded video sequence is decodable by the decoder/device based on comparing the combined conformance point and the capability information of the decoder/device (Fig. 4; paras. [0103-0104], [0112]); and
selectively decoding the coded video sequence based on determining whether the coded video sequence is decodable by the decoder (40) (paras. [0104-0105]).
Suzuki does not seem to particularly disclose: 
decoding the first indication, the first indication being an ITU-T Rec. T 35 string indicative of a first sub-profile that identifies a first defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the first sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the first sub-profile; and
decoding the second indication, the second indication being an ITU-T Rec. T 35 string indicative of a second sub-profile that identifies a second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile; and
combining the first indication indicative of the first sub-profile that identifies the first
defined set of tools capable of being used by the encoder to encode the video sequence to
generate the coded video sequence that conforms to the first sub-profile and capable of being
used by the decoder to decode the coded video sequence that conforms to the first sub-profile
and the second indication indicative of the second sub-profile that identifies the second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile.
However, Applicant’s admitted Background Art teaches: 
a first indication indicative of a first sub-profile (101, Baseline profile/tools) that identifies a first defined set of tools (201 and 205) capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the first sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the first sub-profile, and
a second indication indicative of a second sub-profile (102, Main profile/tools) that identifies a second defined set of tools (203 and 205) capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile, thereby helping the decoder or underlying system to determine whether a given coded media bitstream is decodable, and to assist in tasks such as capability negotiation and conformance points (Fig. 1; paras. [0006-0008]).
Furthermore, Su et al teaches a processor for video coding/decoding comprising an ITU-T Rec. T 35 string (country_code, bit string of 8 bits, b(8)) for allowing the efficient coding and transmission of pictures with even higher resolution than high definition TV and improving techniques for backward compatible coding and transmission of HD or UHD TV pictures/images at high dynamic range with temporal and dynamic range scalability (paras. [0007], [0016]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for media decoding by the decoder as taught by Suzuki to incorporate/combine Applicant’s admitted Background Art and Su et al’s teachings as above so as to decode the first indication, the first indication being an ITU-T Rec. T 35 string
indicative of the first sub-profile that identifies the first defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the first sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the first sub-profile, and decode the second indication, the second indication being an ITU-T Rec. T 35 string indicative of the second sub-profile that identifies the second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile, and
combine the first indication indicative of the first sub-profile that identifies the first
defined set of tools capable of being used by the encoder to encode the video sequence to
generate the coded video sequence that conforms to the first sub-profile and capable of being
used by the decoder to decode the coded video sequence that conforms to the first sub-profile
and the second indication indicative of the second sub-profile that identifies the second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile,
thereby allowing the efficient coding and transmission of pictures with even higher resolution than high definition TV, improving techniques for backward compatible coding and transmission of HD or UHD TV pictures/images at high dynamic range with temporal and dynamic range scalability, and helping the decoder or underlying system to determine whether a given coded media bitstream is decodable, and to assist in tasks such as capability negotiation and conformance points.
Regarding claim 11, Suzuki discloses a device for media decoding, comprising:
at least one memory configured to store program code, and at least one processor configured to read the program code and operate as instructed by the program code, the program code including (abs.; Fig. 10; paras. [0003], [0120], [0123]):
decoding code configured to cause the at least one processor to:
decode a first indication (decoder buffer size/occupancy state) of a coded video sequence (Input bitstream BS)(Figs. 4-7, 91; paras. [0101-0102], [0112]);
decode a second indication (input bitrate R) of the coded video sequence (Figs. 4-7; paras. [0080-0081], [0101-0102], [0112]);
combining code configured to cause at least one processor to combine the first indication and the second indication, and identifying code configured to cause at least one processor to identify a combined conformance point (characteristic curve data) based on combining the first indication and the second indication (Fig. 4; para. [0112]);
combining code configured to cause at least one processor to compare the combined conformance point and capability information (buffer failure) of the decoder/device, and determining whether the coded video sequence is decodable by the decoder/device based on comparing the combined conformance point and the capability information of the decoder/device (Fig. 4; paras. [0103-0104], [0112]); and
determining code configured to cause the at least one processor to determine whether the coded video sequence is decodable by the device based on at least one of
the first indication and the second indication (paras. [0103-0104]); and
selectively decoding code configured to cause the at least one processor to selectively decoding the coded video sequence based on determining whether the coded video sequence is decodable by the decoder (40) (paras. [0104-0105]).
Suzuki does not seem to particularly disclose: 
decoding the first indication, the first indication being an ITU-T Rec. T 35 string indicative of a first sub-profile that identifies a first defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the first sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the first sub-profile; 
decoding the second indication, the second indication being an ITU-T Rec. T 35 string indicative of a second sub-profile that identifies a second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile; and
combining the first indication indicative of the first sub-profile that identifies the first
defined set of tools capable of being used by the encoder to encode the video sequence to
generate the coded video sequence that conforms to the first sub-profile and capable of being
used by the decoder to decode the coded video sequence that conforms to the first sub-profile
and the second indication indicative of the second sub-profile that identifies the second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile.
However, Applicant’s admitted Background Art teaches: 
a first indication indicative of a first sub-profile (101, Baseline profile/tools) that identifies a first defined set of tools (201 and 205) capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the first sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the first sub-profile, and
a second indication indicative of a second sub-profile (102, Main profile/tools) that identifies a second defined set of tools (203 and 205) capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile, thereby helping the decoder or underlying system to determine whether a given coded media bitstream is decodable, and to assist in tasks such as capability negotiation and conformance points (Fig. 1; paras. [0006-0008]).
Furthermore, Su et al teaches a processor for video coding/decoding comprising an ITU-T Rec. T 35 string (country_code, b(8)) for allowing the efficient coding and transmission of pictures with even higher resolution than high definition TV and improving techniques for backward compatible coding and transmission of HD or UHD TV pictures/images at high dynamic range with temporal and dynamic range scalability (paras. [0007], [0016]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for media decoding by the decoder as taught by Suzuki to incorporate/combine Applicant’s admitted Background Art teachings as above so as to decode the first indication, the first indication being an ITU-T Rec. T 35 string indicative of the first sub-profile that identifies the first defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the first sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the first sub-profile, and decode the second indication, the second indication being an ITU-T Rec. T 35 string indicative of the second sub-profile that identifies the second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile, and
combine the first indication indicative of the first sub-profile that identifies the first
defined set of tools capable of being used by the encoder to encode the video sequence to
generate the coded video sequence that conforms to the first sub-profile and capable of being
used by the decoder to decode the coded video sequence that conforms to the first sub-profile
and the second indication indicative of the second sub-profile that identifies the second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile,
thereby allowing the efficient coding and transmission of pictures with even higher resolution than high definition TV, improving techniques for backward compatible coding and transmission of HD or UHD TV pictures/images at high dynamic range with temporal and dynamic range scalability, and helping the decoder or underlying system to determine whether a given coded media bitstream is decodable, and to assist in tasks such as capability negotiation and conformance points.
Regarding claim 20, Suzuki discloses a non-transitory computer-readable medium storing instructions, the instructions comprising one or more instructions that, when executed by one or more processors of a device (abs.; Fig. 10; paras. [0003], [0120], [0123]), cause the one or more processors to:
decode a first indication (decoder buffer size/occupancy state) of a coded video sequence (Input bitstream BS)(Figs. 4-7, 91; paras. [0101-0102], [0112]);
decode a second indication (input bitrate R) of the coded video sequence (Figs. 4-7; paras. [0080-0081], [0101-0102], [0112]);
combine the first indication and the second indication, and identifying a combined conformance point (characteristic curve data) based on combining the first indication and the second indication (Fig. 4; para. [0112]);
compare the combined conformance point and capability information (buffer failure) of the decoder/device, and determine whether the coded video sequence is decodable by the decoder/device based on comparing the combined conformance point and the capability information of the decoder/device (Fig. 4; paras. [0103-0104], [0112]); and
selectively decoding the coded video sequence based on determining whether the coded video sequence is decodable by the device (paras. [0104-0105]).
Suzuki does not seem to particularly disclose: 
decoding the first indication, the first indication being an ITU-T Rec. T 35 string indicative of a first sub-profile that identifies a first defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the first sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the first sub-profile; 
decoding the second indication the second indication being an ITU-T Rec. T 35 string indicative of a second sub-profile that identifies a second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile; and
combining the first indication indicative of the first sub-profile that identifies the first
defined set of tools capable of being used by the encoder to encode the video sequence to
generate the coded video sequence that conforms to the first sub-profile and capable of being
used by the decoder to decode the coded video sequence that conforms to the first sub-profile
and the second indication indicative of the second sub-profile that identifies the second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile.
However, Applicant’s admitted Background Art teaches: 
a first indication indicative of a first sub-profile (101, Baseline profile/tools) that identifies a first defined set of tools (201 and 205) capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the first sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the first sub-profile, and
a second indication indicative of a second sub-profile (102, Main profile/tools) that identifies a second defined set of tools (203 and 205) capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile, thereby helping the decoder or underlying system to determine whether a given coded media bitstream is decodable, and to assist in tasks such as capability negotiation and conformance points (Fig. 1; paras. [0006-0008]).
Furthermore, Su et al teaches a processor for video coding/decoding comprising an ITU-T Rec. T 35 string (country_code, b(8)) for allowing the efficient coding and transmission of pictures with even higher resolution than high definition TV and improving techniques for backward compatible coding and transmission of HD or UHD TV pictures/images at high dynamic range with temporal and dynamic range scalability (paras. [0007], [0016]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for media decoding by the decoder as taught by Suzuki to incorporate/combine Applicant’s admitted Background Art teachings as above so as to decode the first indication, the first indication being an ITU-T Rec. T 35 string indicative of the first sub-profile that identifies the first defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the first sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the first sub-profile, and decode the second indication, the second indication being an ITU-T Rec. T 35 string indicative of the second sub-profile that identifies the second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile, and 
combine the first indication indicative of the first sub-profile that identifies the first
defined set of tools capable of being used by the encoder to encode the video sequence to
generate the coded video sequence that conforms to the first sub-profile and capable of being
used by the decoder to decode the coded video sequence that conforms to the first sub-profile
and the second indication indicative of the second sub-profile that identifies the second defined set of tools capable of being used by the encoder to encode the video sequence to generate the coded video sequence that conforms to the second sub-profile and capable of being used by the decoder to decode the coded video sequence that conforms to the second sub-profile,
thereby allowing the efficient coding and transmission of pictures with even higher resolution than high definition TV, improving techniques for backward compatible coding and transmission of HD or UHD TV pictures/images at high dynamic range with temporal and dynamic range scalability, and helping the decoder or underlying system to determine whether a given coded media bitstream is decodable, and to assist in tasks such as capability negotiation and conformance points. 
Regarding claims 9 and 19, Applicant’s admitted Background Art teaches, wherein a media bitstream conforms to both of the first sub-profile and the second sub-profile (Fig. 1; paras. [0006-0008]).
Regarding claim 10, Suzuki discloses determining that the coded video sequence is decodable by the decoder, and decoding the coded video sequence based on the determining that the coded video sequence is decodable by the decoder (paras. [0103-0105]).

8.	Claims 3 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Suzuki (2016/0366419 A1), Applicant’s admitted Background Art, and Su et al (2017/0295382 A1) as applied to claims 1 and 11 above, respectively, and further in view of Boyce et al (2012/0183076 A1).
Regarding claims 3 and 13, Suzuki discloses the first indication is one of a plurality of first indications present in a syntax structure and the syntax structure pertaining to at least the coded video sequence (paras. [0092-0099]).

The combination of Suzuki, Applicant’s admitted Background Art, Su et al, and Kondo et al does not seem to explicitly disclose a first high level syntax structure, and 
the first high level syntax structure pertaining to at least the coded video sequence.
However, Boyce et al teaches high layer syntax for temporal scalability in video decoding comprising decoding a temporal nesting flag from a high level syntax structure, wherein the high level syntax structure are parameter sets such as sequence parameter set, and refers to a structure that is required for decoding process, wherein the picture parameter set, the sequence parameter set , and slice headers, are all high level syntax structures, wherein the high level syntax structure pertains to coded video sequence (bitstream), so that reference picture management in a decoder can be simplified, and media network elements and decoder can easily identify those pictures from which onward a higher temporal layer can be added (abs.; para. [0052], see also Boyce et al, claims 1, 3-4, and 6). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for media decoding by the decoder as taught by Suzuki to incorporate/combine Boyce et al’s teaching as above so that the first indication is the first high level syntax structure, and the first high level syntax structure pertains to at least the coded video sequence so that reference picture management in the decoder can be simplified, and media network elements and the decoder can easily identify those pictures from which onward a higher temporal layer can be added.

9.	Claims 4 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Suzuki (2016/0366419 A1), Applicant’s admitted Background Art, Su et al (2017/0295382 A1), and Boyce et al (2012/0183076 A1) as applied to claims 3 and 13 above, respectively, and further in view of Pothana et al (2007/0189732 A1).
Regarding claims 4 and 14, the combination of Suzuki and Boyce et al discloses the plurality of first indications and the first indications in the high level syntax structure as discussed above.
The combination of Suzuki, Applicant’s admitted Background Art, Su et al, and Boyce et al does not seem to explicitly disclose the plurality of first indications is organized as a list of first indications and a number of first indications in the list is coded in the high level syntax structure as a variable length, and unsigned codeword.
However, Pothana et al teaches system/method for reconstructing MPEG-2 start codes from AVC Data comprising a format of VLC (variable length coding) coding syntax permits decoding, and VLC codewords and their decoded unsigned integer values decoded unsigned codeword integer value(s), wherein an unsigned integer field is variable length coded in the slice header (high level syntax structure) in order to enable (by creating AVC index table) efficient AVC personal video recording based on the bits that are captured from the AVC bitstream (abs.; paras. [0048-0049], [0054]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for media decoding by the decoder as taught by Suzuki to incorporate/combine Pothana et al’s teaching as above so that the plurality of first indications is organized as a list of first indications and the number of first indications in the list is coded in the high level syntax structure as the variable length and unsigned codeword in order to enable efficient AVC personal video recording based on the bits that are captured from the AVC bitstream.

10.	Claims 5 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Suzuki (2016/0366419 A1), Applicant’s admitted Background Art, and Su et al (2017/0295382 A1) as applied to claims 1 and 11 above, respectively, and further in view of Boyce et al (2012/0183076 A1).
Regarding claims 5 and 15, Suzuki discloses the first indication, the second indication, and corresponding syntax structure (paras. [0092-0099]).
The combination of Suzuki, Applicant’s admitted Background Art, and Su et al does not seem to particularly disclose, wherein the first indication is present in a first high level syntax structure and the second indication is present in a second high level syntax structure, and the first high level syntax structure is different than the second high level syntax structure.
However, Boyce et al teaches high layer syntax for temporal scalability in video decoding comprising decoding a temporal nesting flag from a high level syntax structure, wherein the high level syntax structure are parameter sets such as sequence parameter set, and refers to a structure that is required for decoding process, wherein the picture parameter set, the sequence parameter set , and slice headers, are all high level syntax structures, wherein the high level syntax structure pertains to coded video sequence (bitstream), so that reference picture management in a decoder can be simplified, and media network elements and decoder can easily identify those pictures from which onward a higher temporal layer can be added (abs.; para. [0052], see also Boyce et al, claims 1, 3-4, and 6). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for media decoding by the decoder as taught by Suzuki to incorporate/combine Boyce et al’s teaching as above so that the first indication is present in a first high level syntax structure and the second indication is present in a second high level syntax structure, and the first high level syntax structure is different than the second high level syntax structure, so that reference picture management in the decoder can be simplified, and media network elements and the decoder can easily identify those pictures from which onward a higher temporal layer can be added.

11.	Claims 6 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Suzuki (2016/0366419 A1), Applicant’s admitted Background Art, and Su et al (2017/0295382 A1) as applied to claims 1 and 11 above, respectively, and further in view of Buckley et al (2011/0173434 A1) and McLaughlin et al (2015/0222517 A1).
Regarding claims 6 and 16, Applicant’s admitted Background Art teaches the first indication (101, Baseline profile/tools) is a sub-profile of the second indication (102, Main profile/tools) (Fig. 1).
The combination of Suzuki, Applicant’s admitted Background Art, and Su et al does not seem to particularly disclose, wherein the first indication is coded as an octet string of at least three octets in length.
However, Buckley et al teaches a system for communicating a message using a second signaling protocol comprising encoding/coding an octet string of at least three octets in length in order to provide more efficient signaling and reducing an amount of information communicated using a first signaling protocol and a second signaling protocol (paras. [0129-0131]).
As an additional support, McLaughlin et al teaches uniform communication protocols for communication between controllers and accessories comprising a first indication (sub-profile and level of H.264 codec (coder decoder)), which is a sub-profile of a second indication (a profile level ID) in order to specify whether the codec supports single NAL unit mode or non-interleaved mode (para. [0440]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method for media decoding by the decoder as taught by Suzuki to incorporate/combine Buckley et al’s teaching as above so that the first indication is coded as the octet string of at least three octets in length in order to provide more efficient signaling and reducing an amount of information communicated using a first signaling protocol and a second signaling protocol, and further incorporate/combine McLaughlin et al’s teaching as above so that the first indication is the sub-profile of the second indication, in order to specify whether the codec supports single NAL unit mode or non-interleaved mode. 

Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Kondo et al (8,019,169 B2), Image coding/decoding/processing apparatus and methods thereof.
B)	Suh et al (2010/0157025 A1), 3D caption display apparatus/method for implementing the same.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

















/SHAWN S AN/Primary Examiner, Art Unit 2483